Order entered August 27, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00969-CR

                           PAUL HARVEY ANDREWS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-11-49282-T

                                           ORDER
        The Court has before it appellant Paul Harvey Andrew’s motion to extend time to file his

reply brief until September 26, 2014. Because this case is set for submission on September 24,

2014, we GRANT appellant’s motion only to the extent he has until September 14, 2014 to file a

reply brief.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE